NOTE: This order is nonprecedential.


                 Wniteh ~tate~ SUTTON v. MSPB                                            2


the court determines that Sutton received the decision of
the Merit Systems Protection Board on May 12, 2010 and
this court received Sutton's petition on July 12, 2010.
Thus, Sutton's petition is timely:        See 5 U.S.C.
§ 7703(b)(1).
   Accordingly,
    IT Is ORDERED THAT:
    (1) The motion for reconsideration is granted.
    (2) Sutton's motion for leave to proceed in forma pau-
peris is granted.
    (3) Sutton's motion for an extension of time to file her
brief is granted. Sutton's brief is due within 30 days of
the date of filing of this order.
    (4) Sutton's motion for appointment of counsel is de-
nied.
                                   FOR THE COURT


   SEP 2 1 2010                    /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk                 U.s. eouJ'l"ULl!!'OR
                                                           THE F~~rCiRcUIT
cc: Sandra Sutton
    Sara B. Rearden, Esq.                                      SEP 21 2010
s17
                                                                JAN HORBALY
                                                                   CLERK
    • Pursuant to 5 U.S.C. § 7703(b)(1), a petition for
review of a Board decision must be filed within 60 days of
receipt of the decision. The court received Sutton's peti-
tion 61 days after she received the Board's decision.
However, the 60th day after Sutton's receipt of the
Board's decision was July 11, a Sunday. Thus, pursuant
to Fed. R. App. P. 26(a)(1)(C), Sutton's petition was due on
July 12, the day she filed the petition.